           Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  HITEL TECHNOLOGIES LLC,

               Plaintiff                            Case No. 6:20-cv-00590


               v.                                   JURY TRIAL DEMANDED


  GIORGIO ARMANI CORPORATION,

               Defendant


                    COMPLAINT FOR INFRINGEMENT OF PATENT

      Now comes, Plaintiff Hitel Technologies LLC (“Plaintiff” or “Hitel”), by and

through undersigned counsel, and respectfully alleges, states, and prays as follows:

                             NATURE OF THE ACTION

      1.      This is an action for patent infringement under the Patent Laws of the

United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant

Giorgio Armani Corporation (hereinafter, “Defendant”), from infringing and profiting, in

an illegal and unauthorized manner, and without authorization and/or consent from

Plaintiff from U.S. Patent Nos. 7,689,617 (hereinafter, the “‘617 Patent” or “Patent-in-

Suit”), which is attached hereto as Exhibit A and are incorporated herein by reference,

and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                    THE PARTIES

      2.      Plaintiff is a Texas limited liability company with its principal place of

business at 2108 Dallas Pkwy, Suite 214-1051, Plano, TX 75093.



                                           1
            Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 2 of 9




       3.      Upon information and belief, Defendant is a corporation organized under

the laws of New York, having a principal place of business at 450 W. 15th St., Floor 4,

New York, New York 10011-7097. Upon information and belief, Defendant may be served

with process c/o: Corporate Service Company, 800 Brazos St., Austin, TX 78701-2554.

       4.      Plaintiff is further informed and believes, and on that basis alleges, that

Defendant operates the website, www.armani.com, which is in the business of providing

different products for women, men, kids and gifts such as clothing, shoes and various

accessories. Upon information and belief, Defendant derives a portion of its revenue from

sales and distribution via transactions initiated from its Internet website located at

www.armani.com, and its incorporated and/or related systems (collectively, the “Armani

Website”). Plaintiff is informed and believes, and on that basis alleges, that, at all times

relevant hereto, Defendant has done and continues to do business in this judicial district,

including, but not limited to, providing products/services to customers located in this

judicial district by way of the Armani Website.

                             JURISDICTION AND VENUE

       5.      This is an action for patent infringement in violation of the Patent Act of

the United States, 35 U.S.C. §§1 et seq.

       6.      The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§1331 and 1338(a).

       7.      This Court has personal jurisdiction over Defendant by virtue of its

systematic and continuous contacts with this jurisdiction and its residence in this

District, as well as because of the injury to Plaintiff, and the cause of action Plaintiff has

risen in this District, as alleged herein.


                                              2
            Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 3 of 9




       8.      Defendant is subject to this Court’s specific and general personal

jurisdiction pursuant to its substantial business in this forum, including: (i) at least a

portion of the infringements alleged herein; (ii) regularly doing or soliciting business,

engaging in other persistent courses of conduct, and/or deriving substantial revenue from

goods and services provided to individuals in the forum state and in this judicial District;

and (iii) being incorporated in this District.

       9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)

because Defendant resides in this District under the Supreme Court’s opinion in TC

Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its

incorporation, and regular and established place of business in this District.

                               FACTUAL ALLEGATIONS

       10.     On March 30, 2010, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘617 Patent, entitled “DYNAMIC LEARNING

FOR NAVIGATION SYSTEMS” after a full and fair examination. The ‘617 Patent is

attached hereto as Exhibit A and incorporated herein as if fully rewritten.

       11.     Plaintiff is presently the owner of the ‘617 Patent, having received all right,

title and interest in and to the ‘617 Patent from the previous assignee of record. Plaintiff

possesses all rights of recovery under the ‘617 Patent, including the exclusive right to

recover for past infringement.

       12.     The invention claimed in the ‘617 Patent discloses a “method performed in

a system involves, at a node within the system, receiving an input from a user,

determining that the input contains an unknown word, presenting, at least one response

to the user, and based upon at least one additional input from the user, learning one or

more associations for the unknown word.” See Exhibit A, Abstract.
                                                 3
         Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 4 of 9




      13.    The ‘617 Patent contains twenty (20) total claims with three (3) claims

being independent claims.

      14.    For example, Claim 1 of the ‘617 Patent states:

             1. A method performed in a system comprising user
                navigable nodes, documents attached to the user
                navigable nodes, keywords associated with the user
                navigable nodes and having search and navigation
                capability that allows users to move from node to node via
                links between the nodes and make selections when at
                individual nodes, the method comprising, at a user
                navigable node within the system:

                 receiving an input from a user;

                 determining that the input contains an unknown word;

                 subsequent to the determining, navigating through the
                    system to a current node from the user navigable node
                    based upon at least one additional input from the user
                    that was provided while at the user navigable node;

                 presenting at least one response to the user based upon
                    the documents attached to the current node resulting
                    from the navigation; and

                 following presentation of the at least one response,
                     learning one or more associations between the
                     unknown word and one or more keywords from the
                     documents attached to the current node, such that a
                     direct relationship is formed between the unknown
                     word and the one or more keywords.

See Exhibit A.

      15.    Defendant provides a shopping website having all the elements and

components recited in at least one claim of the ‘617 Patent. More particularly, Defendant



                                           4
          Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 5 of 9




commercializes, inter alia, its website using the method as recited in at least Claim 1 of

the ‘617 Patent.

                                DEFENDANT’S WEBSITE

       16.    During the enforceability period of the Patent-in-Suit, Defendant offers its

Armani Website (hereinafter, also referred to as the “Accused Instrumentality”), which

offers an interface through which a user can interface and utilize input searching. A non-

limiting and exemplary claim chart comparing the Accused Instrumentality to the

exemplary Claim 1 of the ‘617 Patent is attached hereto as Exhibit B and is incorporated

herein as if fully rewritten.

       17.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices a method performed in a system comprising user navigable nodes (e.g.,

Armani.com has different product categories (nodes) such as Woman, Man, Kids, Gifts,

etc. for selection by a user), documents (e.g., products webpages) attached to the user

navigable nodes (e.g., Armani.com has different products categories (nodes) such as

Woman, Man, Kids, Gifts, etc. for selection by a user), keywords (e.g., products webpages

are tagged using keywords such as Outwear, etc.) associated with the user navigable

nodes (e.g., Armani.com has different products categories (nodes) such as Woman, Man,

Kids, Gifts, etc.   for selection by a user), and having search (e.g., search box) and

navigation capability that allows users to move from node to node via links between the

nodes (e.g., from the home page node, users can go to nodes such as “Woman”, “Man”,

“Kids”, “Gifts”, etc.; and then within a node, such as Man, Armani.com contains nodes of

particular categories such as “Clothing”, “Shoes”, “Accessories”, etc. which in turn contain

particular products nodes) and make selections when at individual nodes (e.g., a desired

products node). See Exhibit B.
                                             5
         Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 6 of 9




       18.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices receiving an input (e.g., a user inputted search query) from a user. See Exhibit

B at 1(a).

       19.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices determining that the input (e.g., a user inputted search query) contains an

unknown word (e.g., a word which is not a keyword). See Exhibit B at 1(b).

       20.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices subsequent to the determining (e.g., determining a new word which is not a

keyword), navigating through the system to a current node (e.g., a products node desired

by the user) from the user navigable node (e.g., home page node) based upon at least one

additional input (e.g., a user input to select a desired products) from the user that was

provided while at the user navigable node (e.g., home page node). See Exhibit B at 1(c).

       21.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices presenting at least one response (e.g., displaying at the user device) to the user

based upon the documents (e.g., webpage related to a product) attached to the current

node (e.g., a product node) resulting from the navigation. See Exhibit B at 1(d).

       22.    As recited in Claim 1 of the ‘617 Patent, the Accused Instrumentality

practices following presentation of the at least one response (e.g., displaying at the user

device), learning one or more associations between the unknown word (e.g., a word which

is not a keyword such as “T Dhirt”) and one or more keywords (e.g., keywords related to

the product node) from the documents (e.g., webpage of a product) attached to the current

node (e.g., a products node), such that a direct relationship is formed between the

unknown word (e.g., a word which is not a keyword such as “T Dhirt”) and the one or

more keywords (e.g., keywords related to the products node). See Exhibit B at 1(e).
                                             6
           Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 7 of 9




         23.   The elements described in Paragraphs 17-22 are covered by at least Claim

1 of the ‘617, for example. See Exhibit B.

                                        COUNT I:

                       INFRINGEMENT OF THE ‘617 PATENT

         24.   Plaintiff realleges and incorporates by reference all of the allegations set

forth in the preceding Paragraphs.

         25.   In violation of 35 U.S.C. §271, Defendant has directly or indirectly, either

literally or under the doctrine of equivalents, infringed the ‘617 Patent.

         26.   Defendant has had knowledge of infringement of the ‘617 Patent at least as

of the service of the present Complaint.

         27.   Defendant has directly infringed at least one claim of the ‘617 Patent by

using, at least through internal testing or otherwise, the Accused Instrumentality

without authority in the United States. As a direct and proximate result of Defendant’s

direct infringement of the ‘617 Patent, Plaintiff has been damaged.

         28.   By engaging in the conduct described herein, Defendant has injured

Plaintiff and is thus liable for infringement of the ‘617 Patent, pursuant to 35 U.S.C.

§271.

         29.   Defendant has committed these acts of infringement without license or

authorization.

         30.   As a result of Defendant’s infringement of the ‘617 Patent, Plaintiff has

suffered monetary damages and is entitled to a monetary judgment in an amount

adequate to compensate for Defendant’s past infringement, together with interests and

costs.

         31.   Plaintiff reserves the right to modify its infringement theories as discovery
                                             7
         Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 8 of 9




progresses in this case; it shall not be estopped for infringement contention or claim

construction purposes by the claim charts that it provides with this Complaint. The claim

chart depicted in Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2)

of the Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or

final infringement contentions or preliminary or final claim construction positions.

                              DEMAND FOR JURY TRIAL

      32.      Plaintiff demands a trial by jury of any and all causes of action.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      a. That Defendant be adjudged to have directly or indirectly, literally and/or

under the doctrine of equivalents, infringed the ‘617 Patent;

      b. An accounting of all infringing sales and damages including, but not limited

to, those sales and damages not presented at trial;

      c. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate

Plaintiff for the Defendant’s past infringement, including compensatory damages;

      d. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35

U.S.C. §284;

      e. That Defendant be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

      f. That Plaintiff be granted such other and further relief as this Court may deem

just and proper.


Dated: June 29, 2020                              Respectfully Submitted

                                              8
Case 6:20-cv-00590-ADA Document 1 Filed 06/29/20 Page 9 of 9




                                 /s/ Raymond W. Mort, III
                                 Raymond W. Mort, III
                                 Texas State Bar No. 00791308
                                 raymort@austinlaw.com

                                 THE MORT LAW FIRM, PLLC
                                 100 Congress Ave, Suite 2000
                                 Austin, Texas 78701
                                 Tel/Fax: (512) 865-7950

                                 ATTORNEYS FOR PLAINTIFF




                             9
